DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3 and 5-9 are currently under examination. Claims 10-13 are withdrawn from consideration. Claims 2 and 4 have been cancelled. Claim 1 and 3 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Previous Grounds of Rejection
Regarding claims 1-9, in the light of the amendments, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn. Among them, claims 2 and 4 have been cancelled.
Regarding claims 1-9, in the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Regarding claims 1-9, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Ercan et al. (US 2005/0265920 A1), and in view of Khalaf (SpringerPlus, 2013, 2, 619, applicants submitted in IDS) is amended as set forth below. Among them, claims 2 and 4 have been cancelled.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ercan et al. (US 2005/0265920 A1), and in view of Khalaf (SpringerPlus, 2013, 2, 619, applicants submitted in IDS).
Regarding claim 1, Ercan et al. teach a high surface area rare earth alumina support comprising obtained from mixing a transition alumina ([0024], [0165]-[0167]) with a rare earth nitrate salt such as La(NO3)3 or Ce(NO3)3([0101], [0126]-[-[0136], [0170]-[0180], and Table 1). The resulting composition is dried at temperatures between 75 0C and 150 0C ([0129]), and then calcinating at temperature between 900 0C and 1000 0C for 3 hours ([0109]).
A transition alumina is obtained from an alumina hydrate precursor such as boehmite r-AlO(OH) which corresponds to applicant’s elected species of a transition alumina ([0165]).
Although Ercan et al. do not specifically disclose phosphate as per applicant claim 1, Khalaf teaches impregnating of r-Al2O3 in a solution of aqueous La nitrate salt such as Ce(NO3)3.6H2O solution and phosphate solution (i.e., (NH4)2HPO4 aqueous solution) (pages 7-8). The resulting composition is dried and calcinated. Crystallite Ce size is <50 nm (Table 1).
Although Khalaf does not specific teach the use of La(NO3)3, it is considered La(NO3)3 and Ce(NO3)3 are chemical equivalents and interchangeability for use as rate earth metal salt precursors,  as evidenced by Ercan et al. ([0101]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to impregnating a transition alumina and rare-earth metal nitrate La(NO3)3 taught by Ercan et al. in phosphate solution taught by Khalaf to obtain the invention as specified in the claim 1, motivated by the fact that the phosphate increase the surface area of r-Al2O3 (Abstract). The greater thee surface area, the more catalytic material is exposed to the reactants and the less time and catalytic material is needed to maintain a high rate of productivity (Ercan et al., [0004]).
As such, the combined references of Ercan et al. and Khalaf teach phosphate salt and La oxide which forms LaPO4 in situ. 
Since both of Ercan et al. and Khalaf teach r-Al2O3 supported catalyst, one would have a reasonable expectation of success.
Regarding claim 3, the composition taught by Ercan et al. comprises at least 50%wt theta-alumina phase (applicant’s transition alumina phase) ([0020]-[0022]) ([0074]).
Regarding claim 5, Khalaf teach 6%wt of the phosphate which is encompassed by the instant claimed ranges (page 8 of 9). 
Regarding claims 6-7, the crystallite size taught by Khalaf is 4.3 nm (page 4 of 9) and then calcinating at temperature taught by Ercan et al. is between 900 0C and 1000 0C for 3 hours which overlaps the instant claimed temperature ([0109]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Regarding claims 8-9, the composition taught by Ercan et al. comprises BET 56 m2/g and pore volume of 0.42 ml/g as the instant clams (Table 1).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 10/12/2022, with respect to claims 1, 3 and 5-9, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued Table 1 on page 4 of Khalaf provides surface area data for the various materials considered in Khalaf. Even though this table indicates increased surface area of phosphate ceria/alumina when compared with un-phosphated ceria/alumina, the data indicates that un-phosphated alumina (187 m2/g) has a larger surface area than phosphated alumina (144 m2/g). It appears that the increased surface area effect is due to some impact of the ceria. This is supported by the first column on page 4 of Khalaf, which describes how increased ceria loading leads to smaller crystallite sizes. 
A skilled person would therefore have no incentive whatsoever to combine the teachings of Ercan with that of Khalaf, and most certainly not when aiming to produce LaPO4, NdPO4, or YPO4. Especially considering that the behavior of cerium (stable oxidation state 4+) is fundamentally different from that of lanthanum, neodymium and yttrium (stable oxidation state 3+) - the 3+ rare-earths readily form very stable phosphates (Remarks, pages 9-12).
The Office respectfully disagrees. Ercan et al. teach a high surface area rare earth alumina support comprising obtained from mixing a transition alumina ([0024], [0165]-[0167]) with a rare earth nitrate salt such as La(NO3)3 or Ce(NO3)3([0101], [0126]-[-[0136], [0170]-[0180], and Table 1). The resulting composition is dried at temperatures between 75 0C and 150 0C ([0129]), and then calcinating at temperature between 900 0C and 1000 0C for 3 hours ([0109]).
A transition alumina is obtained from an alumina hydrate precursor such as boehmite r-AlO(OH) which corresponds to applicant’s elected species of a transition alumina ([0165]).
Although Ercan et al. do not specifically disclose phosphate as per applicant claim 1, Khalaf teaches impregnating of r-Al2O3 in a solution of aqueous La nitrate salt such as Ce(NO3)3.6H2O solution and phosphate solution (i.e., (NH4)2HPO4 aqueous solution) (pages 7-8). The resulting composition is dried and calcinated. Crystallite Ce size is <50 nm (Table 1).
In addition, Khalaf pointed out xCeAl resulted in a gradual decrease in the surface area for the samples (SBET=117, 53 and 50 m2/g for 5CeAl, 10CeAl and 20CeAl, respectively). For phosphated samples, there is a effect of phosphate on the value of specific surface area in which the SBET values for xCeAlP are higher than that of xCeAl (See Table 1, page 4).
Although Khalaf does not specific teach the use of La(NO3)3, it is considered La(NO3)3 and Ce(NO3)3 are chemical equivalents and interchangeability for use as rate earth metal salt precursors,  as evidenced by Ercan et al. ([0101]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to impregnating a transition alumina and rare-earth metal nitrate La(NO3)3 taught by Ercan et al. in phosphate solution taught by Khalaf to obtain the invention as specified in the claim 1, motivated by the fact that the phosphate increase the surface area of r-Al2O3 (Abstract). The greater thee surface area, the more catalytic material is exposed to the reactants and the less time and catalytic material is needed to maintain a high rate of productivity (Ercan et al., [0004]).
As such, the combined references of Ercan et al. and Khalaf teach phosphate salt and La oxide which forms LaPO4 in situ. 
Since both of Ercan et al. and Khalaf teach r-Al2O3 supported catalyst, one would have a reasonable expectation of success.
As such, the rejection of claim 1 as set forth above is proper and stands.
The rejection for the remaining claims, were either directly or indirectly dependent thereon, stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738